DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4/2/19 has been considered and entered.  Claim 11 has been canceled.  Claim 12 has been added.  Claims 1-10 and 12 remain in the application for prosecution thereof.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of producing lithium-ion galvanic cells.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 6, the claims is confusing as to how the step of “reducing the thickness of the separator” is performed or executed?  Clarification is requested.
Regarding claim 7, the term “the electrode material” lacks antecedent basis as it is unclear which “electrode” material is being referred to?  The first electrode or the second? 
Regarding claim 9, the term “folding” points lacks antecedent basis as no folding points are recited except in claim 4.  Clarification is requested.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kretschmar et al. (2014/0272559).
Kretschmar et al. (2014/0272559) teaches coating separator layers with cathode and anode material including sputtering which is a physical vapor deposition process [0049] and he structure is folded into a Z-shape [0051]-[0066] and [0073].  
Regarding claims 1 and 2, Kretschmar et al. (2014/0272559) teaches coating first and second electrode layers on the separator.
Regarding claim 3, Kretschmar et al. (2014/0272559) teaches a solid electrolyte separator [0037]-[0038].  
Regarding claim 4, Kretschmar et al. (2014/0272559) teaches folding in Z-shaped form {0051],[0059],[0064]-[0066].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 5,6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmar et al. (2014/0272559) in combination with OTA et al. (2017/0025646) and Fauteux (2005/0019652).
Features detailed above concerning the teachings of Kretschmar et al. (2014/0272559) are incorporated here.
Kretschmar et al. (2014/0272559) fails to teach having a thickness less as the folding areas than at areas adjoining the folds and being done by removing electrode material.
OTA et al. (2017/0025646) teaches a similar process whereby a separator is coated with an anode on one side and a cathode eon the other and current collectors are formed on the anode and cathode layers ([0061], Fig. 1A).  OTA et al. (2017/0025646) also teaches folding the structure in a zig-zag formation (Fig. 15B) which includes no coating in the areas of the folds, i.e. reduced thickness compared to areas outside the fold [0197]-[0201].
Fauteux (2005/0019652) teaches removing material from the folded areas [0050].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the instant invention to have modified Kretschmar et al. (2014/0272559) process to include a reduce thickness of coating at the folds by removing coating verse 
Regarding claim 5, Fauteux (2005/0019652) teaches removing material from the folded areas [0050].
Regarding claims 6 and 12, OTA et al. (2017/0025646) teaches reducing thickness at the folding points (Fig. 15B).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmar et al. (2014/0272559) in combination with Takahashi et al. (2005/0122664).
Features detailed above concerning the teachings of Kretschmar et al. (2014/0272559) are incorporated here.
Kretschmar et al. (2014/0272559) fails to teach forming the electrode layers with a rotating cylinder.
Takahashi et al. (2005/0122664) teaches using a rotating cylinder to form the electrode layers in forming an electrochemical cell (Fig. 12 and [0124]-[0130]).
Regarding claim 7, Kretschmar et al. (2014/0272559) a collector layer is applied [0050] and using sputtering a well-known physical vapor deposition process which is known to include a rotating cylinder.

Regarding claim 9, Kretschmar et al. (2014/0272559) electrical connection is at the folding points (Figs. 3 and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715